Citation Nr: 0841266	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-19 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a claimed heart 
disorder, to include as secondary to the service-connected 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for claimed scars of 
the right ankle due to trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the RO.

Pursuant to an October 2008 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.900(c) (2008).  

The issue of entitlement to service connection for a claimed 
heart disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


FINDING OF FACT

The currently demonstrated right foot disorder manifested by 
scars located on the ankle is not shown to be due to any 
event or incident of the veteran's period of active service.  


CONCLUSION OF LAW

The veteran's current right foot disorder is not due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  With service connection cases, no 
disability rating or effective date is assigned when service 
connection is denied.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

The veteran's discharge certificate states that he did not 
sustain any wounds in service and he was not awarded The 
Purple Heart.

The veteran's service medical records document that the 
veteran had bilateral pes planus that existed prior to his 
entrance into the service.  Otherwise, the service medical 
records are negative for any complaints or findings referable 
to any right foot disorder.  At the time of the separation 
examination, it was noted that he had had no injuries or 
hospitalizations.  Examination of the feet showed only pes 
planus and examination of the skin showed only a left arm 
scar.  No etiology for the scar was given. 

The veteran filed his initial claim for VA compensation 
benefits in January 1946.  At that time, he claimed only 
tonsillitis.  He denied medical treatment in service.

Examinations of the veteran in July 1946 and again in August 
1950, for unrelated complaints, contain no references to 
history, manifestations, or diagnoses of a foot disorder, 
including any due to combat injury.

A VA treatment record in October 1977 reflects that the 
veteran reported a history of having been hospitalized for 4 
1/2 months in 1948 because of burns over his hands and feet.  
He also reported having been in a car wreck in 1950, when his 
left ankle was broken and half of his foot cut.  Examination 
at that time showed scarring on the left foot and old 
fracture on x-ray.  There was no mention of right foot 
disability.

In a November 1990 VA treatment record, the veteran 
complained of right leg pain which had increased in intensity 
over the years.  The record indicated that the right leg pain 
was a result of trauma sustained in 1988.  

Many decades subsequent to service, the veteran asserted that 
he sustained injury to his right foot when he stepped on a 
landmine during his service.  

In a December 2002 VA treatment record, the veteran reported 
that he had bilateral foot pain for many years as a result of 
stepping on a land mine during World War II.  Objective 
examination showed that the veteran had traumatic scars over 
the plantar portion of his feet bilaterally.

During a February 2005 VA examination, the veteran repeated 
his story about suffering injury to his feet when he stepped 
on a landmine in service.  Objective examination indicated 
that the veteran had pathology associated with a right foot 
disorder.

Given its review of the record, the Board finds that service 
connection for a right foot disorder is simply not warranted.  
At the outset, it is noted that the RO has apparently 
conceded that the veteran engaged in combat.  However, the 
service records, including the December 1945 separation 
examination report, contain no indication that the veteran 
sustained injury to his right foot during service, although 
the examiner clearly noted the presence of pes planus.  Nor 
do the records compiled in the years after service, but prior 
to the claim for service connection, corroborate in any way 
this assertion.  Rather, the records suggest that any current 
foot disability (other than pes planus) arose from post-
service injury.  Specifically, a November 1990 VA treatment 
record reported that the veteran injured his right leg in 
1988, some forty-three years after service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint after service can 
be considered along with other factors in the analysis of a 
service connection claim).

The Board is aware that the veteran was granted service 
connection for left arm scar and left foot disorder.  The 
veteran asserts that he suffered these disorders during 
service in a landmine explosion and from shrapnel injury.  
Despite being awarded service connection for these 
disabilities, the Board notes that the conclusions reached 
were based on a recordation of events as reported by the 
veteran and are not supported by the service records or other 
objective evidence on file.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional); see also Black v. 
Brown, 5 Vet. App. 177, 180 (1995) (a medical opinion is 
inadequate when it is unsupported by clinical evidence).  The 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
Again, the evidence recorded contemporaneous to service and 
the immediate post-service period does not in any way support 
the veteran's claims of combat related injury.  Because the 
veteran's current assertions are in conflict with 
contemporaneous records, the Board finds that such are not 
credible.  Curry v. Brown, 7 Vet.App. 59, 68 (1994) 
(contemporaneous evidence has greater probative weight than 
history as reported by the veteran).

While the Board does not seek in this decision to disturb 
grants of service connection previously awarded, it must be 
emphasized that the evidence of record does not support a 
nexus between the veteran's claimed right foot disorder and 
an event or incident of his period of service.  38 C.F.R. 
§ 3.303.   

Currently, the only other evidence of record supporting the 
veteran's claim are his various lay assertions.  Because his 
assertions of  residual disability due to combat injury are 
wholly unsupported by the other evidence of record, and 
indeed inconsistent with documented records, his assertions 
are found not to be credible and, therefore, of no probative 
value.  While the veteran is certainly competent to report 
symptoms capable of lay observation, he has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  


ORDER

Service connection for claimed scars of the right ankle due 
to trauma is denied.


REMAND

Unfortunately, the claims file reflects that a remand of the 
claim for service connection for a heart disorder is 
warranted, even though such will, regrettably, further delay 
a final decision on this issue on appeal.

The Board notes service connection can be granted for a 
disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b).

During his February 2005 hearing before a decision review 
officer (DRO) at the RO, the veteran testified that his 
claimed heart condition was causally related to his service-
connected PTSD.  Further, he testified that his doctor at the 
VA indicated there was a link between his PTSD and his 
claimed heart disorder.  The record indicates that the 
veteran manifested symptoms of a heart condition in 1991, 
around the same time when he first manifested symptoms of his 
service-connected PTSD.  Given the record, the Board finds 
that the veteran should be scheduled for a VA examination, 
with an opinion as to the etiology of his claimed heart 
disorder.  See 38 U.S.C.A. § 5103A(d); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).   

  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claim.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide and inform him of 
the type of evidence that he is expected 
to provide.  

The veteran should be notified that a 
disability which is proximately due to, 
or results from, another disease or 
injury for which service connection has 
been granted shall be considered a part 
of the original condition.  Specifically, 
when aggravation of a disease or injury 
for which service connection has not been 
granted is proximately due to, or the 
result of, a service-connected condition, 
the veteran shall be compensated for the 
degree of disability over and above the 
degree of disability existing prior to 
the aggravation.  See 38 C.F.R. 
§ 3.310(a), (b) (2008); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed heart 
disorder.  Based on the response, the RO 
should undertake all indicated action to 
obtain copies of all clinical records 
from any previously un-identified 
treatment source.  The veteran should 
also be informed that he can submit 
evidence to support his claim.  

3.  The veteran should be afforded the 
appropriate VA examination(s) to 
determine the nature, extent and likely 
etiology of the claimed heart disorder.  

The veteran's claims folders, to include 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner(s).   A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner(s).  Any indicated studies 
should be performed.  
 
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran has a current heart disorder 
that at least as likely as not (e.g., a 
50 percent or greater likelihood) was 
caused or aggravated by his service-
connected PTSD.  Other risk factors for a 
heart disorder should be set forth and 
discussed.  

A complete rationale must be given for 
all opinions and conclusions expressed in 
a typewritten report(s).  

4.  After completion of the above 
development, the veteran's claim of 
service connection for a heart disorder, 
to include as secondary to the service-
connected PTSD should be readjudicated.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


